Third District Court of Appeal
                               State of Florida

                           Opinion filed May 15, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-2083
                         Lower Tribunal No. 17-13660
                             ________________


                            Carolina Aristizabal,
                                    Appellant,

                                        vs.

                            Rafael Antonio Pina,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Bernard S.
Shapiro, Judge.

     Lindsey Wilson, PLLC, and Amber Wilson and Sean Lindsey (Fort
Lauderdale), for appellant.

       McConnell Valdes LLP, and Maria A. Dominguez and Juan C. Ramos and
Javier F. Micheo, for appellee.


Before EMAS, C.J., and SALTER, J., and LEBAN, Senior Judge.

     LEBAN, Senior Judge.
      We review the trial court’s factual findings for competent substantial

evidence. See Machtinger v. Inertial Airline Servs., Inc., 937 So. 2d 730, 734 (Fla.

3d DCA 2006) (noting that although review of a motion to dismiss for lack of

personal jurisdiction is de novo, “where the trial court’s decision is based on live

testimony, the appellate court defers to the trial court’s determination of the

facts”); Rudel v. Rudel, 111 So. 3d 285 (Fla. 4th DCA 2013) (holding where case

for lack of jurisdiction is based on a finding of fact, appellate court reviews

findings based on competent, substantial evidence standard).

      Affirmed.




                                         2